DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 16/689,496 application filed November 27, 2019, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and have been fully considered.

Claim Interpretation
Applicant is reminded that “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction” [Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165].  In the instant case, the recitation “for steam reforming used for producing, from a reforming raw material containing hydrocarbon, reformed gas containing hydrogen” in instant claim 1 appears to be merely a statement of intended use of the catalyst and is not considered a limitation and is of no significance to claim construction.  While “statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art” [In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459], it does not appear that the intended use implies any structural difference between the claimed structured catalyst and other structured catalysts disclosed in the prior art. 
Applicant is further reminded that “[u]nder a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification” [In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322].  In the instant case, nanoparticle has been interpreted as a metal particle in which “the mean particle size…is from 0.08 nm to 30 nm” [see page 4 of the instant specification].  An enlarged pore portion has been interpreted as having an “inner diameter DE…from 0.5 nm to 50 nm” [see paragraph 0025 of the instant specification].

Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 depends from itself, which is not permitted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “[a] method for manufacturing a structured catalyst for steam reforming, the method comprising…”  However, a structured catalyst does not appear to be formed by any of the method steps.  Therefore, it is unclear if a structured catalyst is manufactured or not by the method of claim 17.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuvettu et al (US 2015/0367332 A1).
Kuvettu et al discloses a “hydroprocessing catalyst composition comprising a metal function material in close contact with an acid function” [paragraph 0017], wherein “the acid function material is selected from various clays and faujasite type zeolites” [paragraph 0021] including a “micro-mesoporous zeolite” [paragraph 0022] such as pore modified zeolites A, X, and Y [paragraphs 0026-0027, 0030, & 0031].   Kuvettu et al teaches that “the large pore crystalline zeolites such as faujasite, zeolite A and zeolite X type with pore opening in the range 3-13.5 Å is used for making the hydrocracking catalyst precursors. Faujasite zeolites in particular zeolite Y is the most preferred support for hydrocracking catalyst because of its high acidity and pore characteristics…[and] before pore modification [the zeolites] contain majority of the pores less than 20 Å. Zeolites are treated with chemicals to create mesopores. The mesopores can range anywhere between 40-1000 Å [4 to 100 nm]. The mesopores created in the current invention range from 40-200 Å [4 to 20 nm]. High degree of mesopores in the current invention resulted in improved accessibility for cracking larger hydrocarbons to diesel range molecules” [paragraphs 0058 & 0059].  Kuvettu et al further discloses “the metal function [is incorporated into the catalyst composition] by impregnating required metals into cobalt, iron, nickel, rhodium, platinum, and palladium [paragraph 0020].  The metals correspond to the catalytic substance of the instant application.  Note that the reference teaches “the metal loading in clay and zeolite is estimated roughly based on the pore volume of these materials, assuming that the pores are completely filled by the metal solution during impregnation” [paragraph 0044].  The complete filling of the pores, especially those between 4 and 20 nm, during impregnation renders obvious the requirement that the “catalytic substance is metal nanoparticles and present at least in the channels of the support.”  Since the zeolites of Kuvettu et al are the same as those disclosed in the instant application [compare the preceding to paragraph 0027 on page 10 of the instant specification], it is expected, absent evidence to the contrary, that said zeolites “include channels connected with each other.”
With respect to claim 3, see previous statement concerning the same zeolites.  Further, the teaching of the impregnation to fill the pores applies to both the micropores and mesopores.  Therefore, it is expected that the hydrogenation components (metals) are found in both the micropores and mesopores.  For the same reasons, it is expected, absent evidence to the contrary, that the requirements of claims 4, 5, and 15 are met by the hydroprocessing catalyst composition of Kuvettu et al.
With respect to claim 6, the reference discloses “the metal loading on the pore modified zeolite is in the range of 1 to 50%” [paragraph 0046], such as 2.5 wt % Ni [catalysts A, B, and C in examples 4, 5, and 6, respectively].
With respect to claims 7 and 8, if metals are present in the micropores and the mesopores, then the mean particle size must be between 0.3 and 20 nm. Note paragraphs 0057 & 0059: “The zeolite having primary pores and secondary pores, said primary pores having an average pore diameter in the range of 3 to 13.5 Å and said secondary pores having an average pore diameter in the range of 40 to 1000 Å…The mesopores created in the current invention range from 40-200 Å”
With respect to claims 9-11, given the aforesaid primary and secondary pore sizes, the recited ratio for the hydroprocessing catalyst composition of the reference must range from about 0.1 to 10.

With respect to claim 14, Kuvettu et al discloses “the metal loading on the surface modified clay is in the range of 1 to 30%” [paragraph 0045], which amount could be less than that on the pore modified zeolite.
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2014/0284524 A1) in view of Kuvettu et al (US 2015/0367332 A1).
Reference is made to the preceding discussion of Kuvettu et al.
With respect to claim 16, Lee et al discloses a reactor for carbon dioxide reforming reaction of methane [example 1, paragraph 0085] using a “catalyst for reforming hydrocarbons that includes a crystal facet-controlled nickel nanoparticle may exhibit enhanced catalytic efficiency…The nickel nanoparticle may be supported on a porous carrier…The porous carrier may be a mesoporous silica, a mesoporous zeolite,…The porous carrier may have an average pore size of about 2 nm to about 50 nm and a specific surface area of about 15 to 800 m2/g, for example about 20 to 500 m2/g” [paragraphs 0049 & 0050].  The reactor corresponds to the reforming apparatus of the instant application.  Note that the catalyst of Kuvettu et al may have a surface area of 560 m2/g [example 2, paragraph 0073] in addition to the pore sizes discussed previously.
At the time of the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify the reactor of Lee et al with the catalyst of Kuvettu et al because it has been held to be prima facie obvious to substitute known equivalents for the same purpose.  In this case, a nickel catalyst supported on a micro-mesoporous zeolite with the physical properties taught by Kuvettu et al for the nickel catalyst supported on the mesoporous zeolite of Lee et al with the same or similar properties would have been obvious to one of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kegnæs et al (US 2016/0137516 A1), which may be the nearest prior art to instant claim 17, discloses [m]esoporous silica (Merck, silica gel 100, particle size 0.063-0.200 mm, pore diameter 15 nm, pore volume 1.15 ml/g), was used for the synthesis of mesoporous zeolites involving metal nanoparticles. The silica were dried at 80.degree. C. for 24 hours prior to use. All other reagents were of reagent grade and used without further purifications: tetraethylorthosilicate (TEOS, 98 wt %, Aldrich), tetraethylorthotitanate (TEOT, 98 wt %, Aldrich), tetrapropylammonium hydroxide (TPAOH, 40 wt %, Fluka), hydrogen peroxide (H2O2, 40 wt %, Aldrich).  The zeolites prepared by the new synthesis method disclosed in this application may be prepared by the following method using propene to form the carbon template coated zeolite, zeolite-like or zeotype precursor composition: First, 2.5 grams of silica is impregnated to incipient wetness with a metal nitrate solution, eg. nickel nitrate. This is allowed to stand at 80o C. overnight. The solid is subsequently placed in a tube oven and heated to 600o C. in argon flow. A gas mixture of 10% hydrogen in nitrogen is then led over for a total of 4 hours. The temperature is afterwards reduced to 550o C. under argon atmosphere. As an alternative to reducing the temperature to 550o C. under argon atmosphere, it may be increased to 700o C. still under argon atmosphere.  Propene gas is subsequently applied for 2 hours, afterwards a low flow of argon is led over, while the sample is allowed to cool off. Pure silica did not change colour during the procedure, while both nickel- and iron nitrate on silica were completely black after the treatment.  A mixture of 16.915 g 20% TPAOH, 4.25 ml water, 0.265 g NaOH and 0.095 g TEOT is prepared and stirred until a clear solution was obtained. The silica-carbon composite is added and left for 1 hour. The gel is then introduced into a stainless steel autoclave which is heated to 180o C. for 72 hours [hydrothermal conditions—Examiner’s addition]. Afterwards it is filtrated until the rinse water is neutral. The solid is left overnight at room temperature, followed by calcination at 550o C. for 24 hours. Zeolites made by this method are nominated Metal-C/SiO2 ratio-TS-1, e.g. Ni-0.74-TS-1.”  See also paragraphs 0100-0103.  There is no reduction after hydrothermal treatment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548.  The examiner can normally be reached on Monday to Friday 8 to 4:30 Mountain Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772   
May 7, 2021